Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the Applicant Election filled on 03/03/2021. Currently, claims 1-12 are pending in the application. Claims 11-12 are withdrawn from Consideration.

Election/Restrictions

Applicant's election of Group I in the reply filed on 03/03/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being obvious over EGUSA et al (JP 2013152966 A, IDS reference with English translation is provided by the Applicant) in view of Mimura et al (US 20100226095 A1).

Regarding claim 1, Figures 1-2 of EGUSA disclose a semiconductor apparatus comprising: 
a base plate (3); 
a lead frame (41/42) having a first surface and a second surface that is a surface opposite to the first surface, the second surface (bottom surface of 41 and 42) being bonded to an upper surface of the base plate (3); 
a semiconductor device (2) provided on the second surface of the lead frame; and 
a mold resin (7) that covers the upper surface of the base plate, the lead frame, and the semiconductor device, wherein the mold resin (7) is provided with a terminal insertion hole (8) which extends from a surface of the mold resin to the lead frame and into which a press-fit terminal (9) is inserted, and the lead frame (41/42) is provided with an opening (4h) portion (at 8) which intercommunicates with the terminal insertion hole and into which the press fit terminal is press-fitted. 



EGUSA does not teach that the semiconductor device (2) provided on the first surface (top surface in the Figure) of the lead frame (41/42).

However, Mimura is a pertinent art which teaches a power semiconductor device, wherein a power semiconductor device (12, Figure 6) is mounted on a lead frame (11) which is between the semiconductor device and a base frame (13), wherein the lead frame is used as heat dissipating member along with a heat sink (13, base plate) under the semiconductor device ([0069]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor module of EGUSA with a semiconductor module having the semiconductor device mounted on the lead frame according to the teaching of Mimura in order to have a power module with improved heat dissipating. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the power module with a power module having the semiconductor device wherein the semiconductor device (2) provided on the first surface (top surface in the Figure) of the lead frame (41/42) according to the teaching of Mimura,  since the court has held that a simple substitution of one known element for another (having the lead frame under the semiconductor device instead of top of the semiconductor device) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).



Regarding claim 2, Figure 1 of EGUSA discloses that the semiconductor apparatus according to claim 1, wherein an end portion of the lead frame (41/42) is covered by the mold resin (7). 

Regarding claim 3, Figure 1 of EGUSA discloses that the semiconductor apparatus according to claim 1, wherein the terminal insertion hole (4h) extends from a surface facing the first surface of the mold resin (7) to the first surface, and the press-fit terminal is press-fitted into the opening portion from a side of the first surface (top surface of 7). 

Regarding claim 4, Figure 1/2 of EGUSA discloses that the semiconductor apparatus according to claim 1, further comprising the press-fit terminal (9) that is provided with a first press-fit portion (9f, within 7) having an elastic force and a second press-fit portion (9f, outside of 7) having an elastic force at each of both ends thereof, and is inserted in the terminal insertion hole, wherein the first press-fit portion is press-fitted in the opening portion, and the second press-fit portion is provided outside the mold resin (7) ([0017]). 

Regarding claim 8, Figure 1/2 of EGUSA discloses that the semiconductor apparatus according to claim 1, wherein the semiconductor device (2) is made with a wide bandgap semiconductor ([0002]). 

Regarding claim 9, Figure 1/2 of EGUSA discloses that the semiconductor apparatus according to claim 8, wherein the wide bandgap semiconductor is silicon carbide, a gallium-nitride-based material or diamond ([0002]). 

Regarding claim 10, Figure 1/2 of EGUSA does not explicitly tach that a power conversion device comprising: a main conversion circuit that includes the semiconductor apparatus according to claim 1, converts input power and outputs the converted input power; and 
a control circuit that outputs a control signal for controlling the main conversion circuit to the main conversion circuit. 

However, EGUSA teaches that the power semiconductor device of claim 1 is connected to a circuit board and uses for controlling power ([0002] and [0007]). Thus, the Examiner takes an official notice that such configuration as claimed above is very well known in pertinent prior arts.


Claims 5-7 are rejected under 35 U.S.C. 103 as being obvious over EGUSA et al (JP 2013152966 A, reference from IDS filed by the Applicant) in view of Mimura et al (US 20100226095 A1) as applied to claim 4 above, and further in view of OKA et al (US 20120098138 A1).

Regarding claim 5, Figure 1/2 of EGUSA in view of Mimura do not teach that the semiconductor apparatus according to claim 4, wherein the press-fit terminal (9) has a bending portion between the first press-fit portion (9f, inside 7) and the second press-fit portion (9f, outside of 7), positions of the first press-fit portion and the second press-fit portion are displaced 

However, OKA is a pertinent art which teaches a power semiconductor device, wherein Figure 2 of OKA teaches such a semiconductor device using different types of external terminals (Figures 5-12) for connecting a power semiconductor device with external wiring board (13), wherein Figure 12 teaches a press fit type that includes a first and second press fit portion displaced from each other in a horizontal direction due to a bending portion ([0079]-[0081]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the press-fit terminal (9) of EGUSA such that positions of the first press-fit portion and the second press-fit portion are displaced from each other in a horizontal direction due to a bending portion, and the bending portion is provided outside the mold resin in order to connect different terminals with a wring board according to the teaching of OKA. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the press-fit terminal with a press-fit terminal as claimed according to the teaching of Mimura in order to connect the terminal to a wiring board, since the court has held that a simple substitution of one known element for another (press-fit with bending portion instead of straight portion) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).



Regarding claim 6, Figure 1/2 of EGUSA in view of Mimura and OKA teach that the semiconductor apparatus according to claim 5, wherein the second press-fit portion is provided outward in the horizontal direction with respect to the first press-fit portion (please see Figure 2 of OKA that the terminal 21 is outward in horizontal direction). 

Regarding claim 7, Figure 1/2 of EGUSA in view of Mimura and OKA does not teach that the semiconductor apparatus according to claim 5, wherein the second press-fit portion is provided inward in the horizontal direction with respect to the first press-fit portion. 

However, Figure 1/2 of EGUSA in view of Mimura and OKA teach that the semiconductor apparatus according to claim 5, wherein the second press-fit portion is provided outward in the horizontal direction with respect to the first press-fit portion (please see Figure 2 of OKA that the terminal 21 is outward in horizontal direction).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the second press-fit portion provided inward in the horizontal direction with respect to the first press-fit portion, since it has been held that a mere reversal of the essential working parts (reversing the direction of the bent portion to make the second press-fit portion inward in the horizontal direction with respect to the first press-fit portion)  of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        04/08/2021